697 S.E.2d 836 (2010)
In the Matter of H. Owen MADDUX.
No. S10Y0811.
Supreme Court of Georgia.
July 12, 2010.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This reciprocal disciplinary matter is before the Court on the Report and Recommendation of the Review Panel, recommending that we impose a five-month suspension on H. Owen Maddux (State Bar No. 465516) following his receipt of a five-month suspension in Tennessee. See Maddux v. Bd. of Professional Responsibility, 288 S.W.3d 340 (Tenn.2009); Rule 9.4(b), as amended, of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). Maddux acknowledged service of the notice of reciprocal discipline and stated that he would not contest imposition of the reciprocal discipline.
The Tennessee Supreme Court found the facts as follows. See Maddux, 288 S.W.3d at 345-346. Maddux was retained to pursue a personal injury action on behalf of a woman and her husband arising out of a car accident in Florida, even though he was not licensed to practice in Florida. After being retained, he failed to investigate the facts and failed to *837 file a complaint within the applicable statute of limitation. He then lied to his clients about the status of the matter and failed to tell them that he missed the statute of limitation. After they filed a grievance against him, he offered them $9,000 in "settlement," but he wrote the check on his attorney trust account after depositing personal funds in the account and thus commingled personal funds with client funds. The Tennessee Court held that Maddux violated numerous provisions of Tennessee's Rules of Professional Conduct and rejected his argument that a "public censure" was the appropriate sanction. Id. at 347-349.
The Review Panel reviewed the Tennessee opinion and the elements listed in Rule 9.4(b)(3) that would authorize imposition of different punishment. It concluded that a five-month suspension was the appropriate sanction. After reviewing the record, the Court agrees with the Review Panel's recommendation that a five-month suspension is the appropriate sanction in this reciprocal discipline context. Accordingly, Maddux's license to practice law in this State is suspended for five months effective as of the date of this opinion. Maddux is reminded of his duties pursuant to Bar Rule 4-219(c).
Five-month suspension.
All the Justices concur.